
	
		IV
		House Calendar No. 168
		112th CONGRESS
		2d Session
		H. RES. 819
		[Report No.
		  112–704]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			November 28, 2012
			Mr. Kucinich (for
			 himself and Mr. Holt) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			December 18, 2012
			Additional sponsors: Mr. Paul,
			 Mr. Amash, Ms. Lee of
			 California, and Mr. McGovern
		
		
			December 18, 2012
			Reported adversely, referred to the House Calendar, and
			 ordered to be printed
		
		RESOLUTION
		Directing the Attorney General of the
		  United States to transmit to the House of Representatives, not later than 14
		  days after the date of the adoption of this resolution, any documents and legal
		  memoranda in the Attorney General’s possession relating to the practice of
		  targeted killing of United States citizens and targets abroad.
	
	
		That the Attorney General is directed to
			 transmit to the House of Representatives, not later than 14 days after the date
			 of the adoption of this resolution, any documents and legal memoranda in the
			 Attorney General’s possession relating to the practice of targeted killing of
			 United States citizens and targets abroad.
		
	
		December 18, 2012
		Reported adversely, referred to the House Calendar, and
		  ordered to be printed
	
